Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/09/2021 is acknowledged.  The traversal is on the ground(s) that:
First, no analysis of whether Groups I and II have a special technical feature is needed in the instance when a product and a process specially adapted for the manufacture of said product to establish unit of invention.  This is not found persuasive because instant claim 1 special technical feature “wherein the steel sheet has an elongation after fracture of 28% or more, and a surface of the steel sheet has a ridging height of 3.0 micron or less when a tensile strain of 23% is applied in a rolling direction to the steel sheet” does NOT require process steps recited in withdrawn process claim 6.  According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.  
Second, applicant further argues that search and examination of the entire application including Groups I and II could be made without serious burden.  This is not found persuasive because Group I, claims 1-5 and 7-17 are classified in C22C38/02 and Group II, claims 6 and 18 are classified in C21D8/0226.   Hence, due to Groups I and II require different CPC class search, a serious search burden is imposed to the examiner.
Hence, the requirement is still deemed proper and is therefore made FINAL.

Status of Previous Rejections
All art rejections over Hashimoto and Nishida are withdrawn in view of amendment of claim 1.
A new ground of art rejections is made as follows:
Status of Claims
Claims 1-18 are pending.  Claims 1-5 and 7-17 are amended and presented for this examination.  Claims 6 and 18 are withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 7-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is amended to “consisting of” which is a close ended term. However, all dependent claims 2-5 and 7-17 are amended to “includes” which is an open-ended term.   Hence, claims 2-5 and 7-17 are in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hatano (US 2014/0216614) in view of Yoshino (WO 2017002147 using US 2018/0171430 as English Translation).
As for claims 1-5 and 7-17, Hatano discloses a ferritic stainless steel sheet (Title) having a chemical composition comprising broad ranges compositions overlapping instant claimed compositions ranges as illustrated in Table 1 below. (Claim 1)  Since Hatano does not disclose any elemental element other than presently claimed element, (Claim 1) it meets instant amended “consisting of”.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Hatano et al.
(weight %)
Overlap
(weight %)
C
0.005-0.03
0.001-0.3
0.005-0.03
Si
0.05-1
0.01-1
0.05-1
Mn
0.05-1
0.01-2
0.05-1
P
<=0.04
<=0.05
<=0.04
                  S
<=0.03
<=0.02
<=0.02
Al
0.001-0.15
0.0001-1
0.001-0.15
               Cr
10.8-14.4
11-22
11-14.4
Ni
0.01-2.5
<=1
0.01-1
N
0.005-0.06
0.001-0.1
0.005-0.06
Cu (Claim 2)
0.01-0.8
<=1
0.01-0.8
Mo (Claim 2)
0.01-0.3
<=1
0.01-0.3
V (Claims 3,7)
0.01-0.1
<=1
0.01-0.1
Zr (Claims 3,7)
0.01-0.1
<=0.5
0.01-0.1
Nb (Claims 3,7)
0.01-0.3
<=0.3
0.01-0.3
B (Claims 4,8-10)
0.0003-0.003
<=0.005
0.0003-0.003
Mg (Claims 4, 8-10)
0.0005-0.01
<=0.005
0.0005-0.005
Sn (Claims 5, 11-17)
0.001-0.5
0.06-1
0.06-0.5


Hatano does not expressly disclose instant claim 1 required wherein clause.
 Yoshino discloses a ferritic stainless steel sheet having similar elemental compositions as Hatano.  Yoshino’s steel sheet has elongation after fraction of 28% or more, the ridging height is 2.5 micron or less (paragraph [0105]) for achieving excellent formability, corrosion resistance and ridging resistance by hot rolling, followed by hot rolled sheet annealing 900-1100 C for 5 seconds to 15 minutes, cold rolling and cold rolled sheet annealing 800-900 C for 5 seconds to 5 minutes sequentially. (paragraph [0080])
Hatano desires for improved corrosion resistance, and ridging resistance. (Abstract)
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to obtain elongation after fraction of 28% or more, the ridging height is 2.5 micron or less of Yoshino by hot rolling, followed by hot rolled sheet annealing 900-1100 C for 5 seconds to 15 minutes, cold rolling and cold rolled sheet annealing 800-900 C for 5 seconds to 5 minutes sequentially, in the ferritic stainless steel sheet of Hatano for achieving excellent formability, corrosion resistance and ridging resistance.
Regarding instant claims 3 and 7 required wherein clause, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, due too to overlapping ranges of V, Zr, Nb and Ni as illustrated in Table 1 above. Instant claimed formula is expected to be met absent evidence of the contrary.
Response to Argument
In response to applicant’s argument that neither Nishida nor Hashimoto disclose amended claim 1 “Consisting of” which excludes Ti, argument is moot because both Nishida and Hashimoto are withdrawn in view of amended claim 1 “Consisting of”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733